DETAILED ACTION
This is a response to the Amendment to Application # 16/222,026 filed on August 15, 2022 in which claims 1, 3-5, 8, 10-12, 15, and 17 were amended and claims 2, 9, and 16 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Objections
Claims 1, 3-8, 10-15, and 17-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 8 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.
	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 10, 11, 15, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Building Machine Learning Model is fun using Orange; September 7, 2017; AnalyticsVidhya.com; Pages 1-14 (hereinafter Orange) in view of Tutorial to deploy Machine Learning models in Production as APIs (using Flask); September 28, 2017; AnalyticsVidhya.com; Pages 1-13 (hereinafter Flask), as applied to the instant claims, and in further view of Vitaly Bezgachev; How to deploy Machine Learning models with TensorFlow. Part 1 — make your model ready for serving;” June 24, 2017; https://towardsdatascience.com/how-to-deploy-machine-learning-models-with-tensorflow-part-1-make-your-model-ready-for-serving-776a14ec3198; Pages 1-9 (hereinafter Bezgachev).

Regarding claim 1, Orange discloses a system comprising “a processor; and memory having instructions stored thereon that, when executed by the processor” (Orange 1) by disclosing a computer software, which is operated on a computer and must necessarily include a processor and memory in order to operate. Additionally, Orange discloses “cause the processor to perform operations comprising presenting a design studio canvas upon which a user can design a composite machine learning application from at least one of a plurality of building blocks stored in a design studio catalog” (Orange 3, § 3 Creating Your First Workflow) by presenting the Orange workflow designer, which includes a plurality of widgets (i.e., building blocks) stored within the application along the left side of the interface. Further, Orange discloses “wherein the plurality of building blocks comprise a plurality of machine learning models” (Orange 8-11, § 6 Training your First Model) by giving examples of the selectable models including a plurality of models such as logistic regression predictor, SVM, and random forest predictor models. Moreover, Orange discloses “receiving input to design, on the design studio canvas, a visual representation of the composite machine learning application” (Orange 3, § 3 Creating Your First Workflow) by receiving an input to drag any widget from the menu into the workflow of the machine learning application. Likewise, Orange discloses “saving the visual representation of the composite machine learning application” (Orange 11 § 6 Training your First Model) by displaying the “Save Orange Workflow File” dialog box. Finally, Orange discloses “in response to saving the visual representation of the composite machine learning application, generating a … file comprising a graph structure of the composite machine learning application” (Orange 11 § 6 Training your First Model) by saving the workflow, which comprises a graph structure as shown in the screenshot.
Orange does not appear to explicitly disclose “wherein each building block of the plurality of building blocks is wrapped in a protocol buffer model runner that enables the building block to be programming language an machine learning toolkit agnostic” or that the saved file is a “composition dump file,” and, therefore, does not appear to explicitly disclose “in response to saving the visual representation of the composite machine learning application, generating a composition dump file comprising a graph structure of the composite machine learning application.”
However, Flask discloses that it is well known in the art to save a machine learning workflow as a pickle “dump” file. (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization). A person of ordinary skill in the art prior to the effective filing date of the present invention would have realized that when Flask was combined with Orange, the graph structure of Orange would be saved in the dump file of Flask. Therefore, the combination of Orange and Flask at least teaches and/or suggests the claimed limitation “in response to saving the visual representation of the composite machine learning application, generating a composition dump file comprising a graph structure of the composite machine learning application,” rendering it obvious.
Orange and Flask are analogous art because they are from the “same field of endeavor,” namely that of saving machine learning model. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Orange and Flask before him or her to modify the saving of Orange to include the pickle dump file of Flask.
The motivation for doing so would have been that saving the file as a dump file would provide the additional functionality of allowing the model to be reconstructed in a different computer environment, which is a desirable feature. (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization). 

The combination of Orange and Flask does not appear to explicitly disclose “wherein each building block of the plurality of building blocks is wrapped in a protocol buffer model runner that enables the building block to be programming language an machine learning toolkit agnostic.”
However, Bezgachev discloses that it is well-known in the art to export (i.e., wrap) machine learning models (i.e., the building blocks) in a protocol buffer model runner, in the form of Protobuf. (Bezgachev 4-7). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Bezgachev was combined with Orange and Flask, that the plurality of machine learning models of Orange and Flask would be wrapped in Protobuf, as taught by Bezgachev. Therefore, the combination of Orange, Flask, and Bezgachev at least teaches and/or suggests the claimed limitation “wherein each building block of the plurality of building blocks is wrapped in a protocol buffer model runner that enables the building block to be programming language an machine learning toolkit agnostic,” rendering it obvious. 
Orange, Flask, and Bezgachev are analogous art because they are from the “same field of endeavor,” namely that of machine learning models. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Orange, Flask, and Bezgachev before him or her to modify the machine learning models of Orange and Flask to include the use of Protobuf of Bezgachev.
The motivation for doing so would have been that Protobuf is known to be an efficient method of serializing a machine learning model. (Bezgachev 4). 

Regarding claim 8, it merely recites a method performed by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Orange, Flask, and Bezgachev comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer-readable storage medium for embodying the system of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Orange, Flask, and Bezgachev comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 10, and 17, the combination of Orange, Flask, and Bezgachev discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Orange, Flask, and Bezgachev discloses “wherein the plurality of building blocks further comprise a data collection function” (Orange 3-4, § 4.2 Importing the data files) by disclosing how to use the data widget to import (i.e., collect) data.

Regarding claims 4, 11, and 18, the combination of Orange, Flask, and Bezgachev discloses the limitations contained in parent claims 3, 10, and 17 for the reasons discussed above. In addition, the combination of Orange, Flask, and Bezgachev discloses “wherein the plurality of building blocks further comprises a data transformation function” (Orange 1, § Why Orange?) by disclosing that the application includes transformation functions.

Claims 5-6, 12-14, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Orange in view of Flask and Bezgachev, as applied to claims 2, 9, and 16 above, in further view of Carl Witty; A tool for inspecting Python pickles; March 2009; Sage 9.5 Reference Manual; sagemath.org; Pages 1-14 (hereinafter Witty).

Regarding claims 5, 12, and 19, the combination of Orange, Flask, and Bezgachev discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Orange, Flask, and Bezgachev does not appear to explicitly disclose “wherein the operations further comprise validating the composition dump file based upon a validation rule.”
However, Witty discloses “validating the composition dump file based upon a validation rule” (Witty 1-2) by evaluating the contents of the pickle dump file to validate compatibility of the pickle dump file.
Orange, Flask, Bezgachev, and Witty are analogous art because they are from the “same field of endeavor,” namely that of machine learning models. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Orange, Flask, Bezgachev, and Witty before him or her to modify the pickle dump file of Orange, Flask, and Bezgachev to include the validation of Witty.
The motivation for doing so would have been to verify that the file will operate correctly. 

Regarding claims 6 and 13, the combination of Orange, Flask, Bezgachev, and Witty discloses the limitations contained in parent claims 5 and 12 for the reasons discussed above. In addition, the combination of Orange, Flask, Bezgachev, and Witty discloses “generating, from the composition dump file, a blueprint file for the composite machine learning application” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) by loading the pickle dump file, which includes the instructions stored within the dump file, which a person of ordinary skill in the art would recognize to be the instructions for implementing the machine learning process, making it a “blueprint file.” Further, the combination of Orange, Flask, Bezgachev, and Witty discloses “storing the blueprint file in a repository” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) where loading the model at least stores it in RAM, which is a repository. 

Regarding claims 7 and 14, the combination of Orange, Flask, Bezgachev, and Witty discloses the limitations contained in parent claims 6 and 13 for the reasons discussed above. In addition, the combination of Orange, Flask, Bezgachev, and Witty discloses “wherein the operations further comprise deploying, based upon the blueprint file, the composite machine learning application on a target cloud environment” (Flask 1-2, § 1. What are APIs?) by indicating that this may be used to implement the machine learning model in a cloud environment. 

Regarding claim 20, the combination of Orange, Flask, Bezgachev, and Witty discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Orange, Flask, Bezgachev, and Witty discloses “wherein the operations further comprise: generating, from the composition dump file, a blueprint file for the composite machine learning application” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) by loading the pickle dump file, which includes the instructions stored within the dump file, which a person of ordinary skill in the art would recognize to be the instructions for implementing the machine learning process, making it a “blueprint file.” Further, the combination of Orange, Flask, Bezgachev, and Witty discloses “storing the blueprint file in a repository” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) where loading the model at least stores it in RAM, which is a repository. Finally, the combination of Orange, Flask, Bezgachev, and Witty discloses “deploying, based upon the blueprint file, the composite machine learning application on a target cloud environment” (Flask 1-2, § 1. What are APIs?) by indicating that this may be used to implement the machine learning model in a cloud environment.

Response to Arguments
Applicant’s arguments filed August 15, 2022, with respect to the rejections of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. § 103 due to the newly added limitations (Remarks 9-12) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Orange, Flask, and Bezgachev.

Applicant's remaining arguments filed August 15, 2022 have been fully considered but they are not persuasive.

Regarding the Information Disclosure Statement filed May 20, 2022, Applicant first argues that NPL item 1 should be considered because “[t]he reference submitted for NPL citation no. 1 is part of a journal that contains multiple documents” and “[t]he page numbers refer to the relevant portion of the cited journal that includes the attached reference.” (Remarks 6). The examiner disagrees.

37 C.F.R. § 1.98(b)(5) states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” (Emphasis added). If, as argued by Applicant, “[t]he page numbers refer to the relevant portion of the cited journal that includes the attached reference,” the Applicant has not, in fact, cited to the included publication at all, but to the publication of the journal itself. Thus, if this is Applicant’s position, Applicant’s IDS has also failed to comply with 37 C.F.R. § 1.98(a)(2)(ii), which requires a legible copy of the document, which in this case would be the journal. 
Conversely, if Applicant is attempting to cite to the included publication, then the citation must be to that publication; meaning that the page numbers of that publication are to be used.
Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues “[i]f no page numbers are included, then the entirety of the document should be considered relevant.” (Remarks 6). The examiner disagrees.

As discussed above, 37 C.F.R. § 1.98(b)(5) states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” (Emphasis added). Thus, Applicant does not have a choice in providing the relevant page numbers. Therefore, Applicant’s argument is unpersuasive. 

Regarding the objection to claims 1, 3-8, 10-15, and 17-20, Applicant argues the objection is inappropriate because “[n]either a machine nor a process is more or less restrictive than the other.” (Remarks 6-7). The examiner disagrees.

A glance at the claims shows that Applicant’s position is false. System claim 1 affirmatively requires the presence of “a processor” and a “memory.” However, method claim 8 merely requires that the steps are performed by a system comprising a processor and a memory, but does not actually require the presence of the system. (Claims 1, 8). Thus, Claim 1 is objectively narrower than Claim 8 because it includes elements not present in claim 8. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant argues Orange fails to teach “presenting a design studio canvas upon which a user can design a composite machine learning application from at least one of a plurality of building blocks stored in a design studio catalog” because “Orange does not appear to describe using the widgets to ‘design a composite machine learning application.’” (Remarks 7-8). The examiner disagrees.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the widgets to “design a composite machine learning application”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, the present claim only states that the design studio canvas is presented so that “upon which a user can design a composite machine learning application from at least one of a plurality of building blocks stored in a design studio catalog.” (Emphasis added). Thus, this claim is reciting the use of the design studio canvas without requiring the use to occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that Orange and Flask do not teach “receiving input to design, on the design studio canvas, a visual representation of the composite machine learning application;” “saving the visual representation of the composite machine learning application;” or “generating a composition dump file.” (Remarks 8-9).

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces the text of the claimed invention without providing any explanation as to how the reference applies to the facts of the case. Instead, Applicant merely provides the conclusory statement that “Orange does not teach, suggest, or describe” these limitations. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 3-8, 10-15, and 17-20 under 35 U.S.C. § 103, Applicant argues that these claim are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 10-11). Applicant’s arguments are unpersuasive for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176